ORDER

PER CURIAM.
DeJuan Tucker (Movant) appeals from the motion court’s, judgment denying his motion for post-conviction relief under Missouri Rule of Criminal Procedure 29.15 without an evidentiary hearing. We have reviewed the briefs .of the parties and the record on appeal, and we conclude the motion court did not clearly err in denying Movant’s motion. An extended opinion would have no precedential value. The *452parties have been provided with a memor randum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b) (2015).